[Cite as State v. Zubaidah, 2018-Ohio-3420.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                           C.A. No.   17CA011207

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
KING AYETTEY ZUBAIDAH                                   LORAIN MUNICIPAL COURT
                                                        COUNTY OF LORAIN, OHIO
        Appellant                                       CASE No.   2013TRD04820

                                 DECISION AND JOURNAL ENTRY

Dated: August 27, 2018



        HENSAL, Judge.

        {¶1}     King Zubaidah appeals his convictions and sentences in the Lorain Municipal

Court. For the following reasons, this Court affirms.

                                                  I.

        {¶2}     A Lorain police sergeant charged Mr. Zubaidah with four violations of the Lorain

Codified Ordinances: operating a motor vehicle without a valid license, improper display of

plates, fictitious plates, and failure to comply with the order or signal of a police officer.

Following a trial to the bench, the municipal court found him guilty of the first three offenses,

fined him, and imposed a suspended jail sentence. Mr. Zubaidah has appealed, assigning six

errors. For ease of consideration, we will address some of the assignments of error together.

                                                  II.

                                         ASSIGNMENT OF ERROR I

        COURT FAIL[ED] TO ESTABLISH SUBJECT MATTER JURISDICTION
                                                2


       {¶3}    Mr. Zubaidah argues that the municipal court did not establish subject matter

jurisdiction over his case. “Subject-matter jurisdiction is the power of a court to entertain and

adjudicate a particular class of cases” and “is determined without regard to the rights of the

individual parties involved in a particular case.” Bank of Am., N.A. v. Kuchta, 141 Ohio St. 3d
75, 2014-Ohio-4275, ¶ 19.       Under Revised Code 1901.20(A)(1), a municipal court “has

jurisdiction to hear misdemeanor cases committed within its territory and has jurisdiction over

the violation of any ordinance of any municipal corporation within its territory * * *.” The

Revised Code also provides that municipal courts “have jurisdiction within the corporate limits

of their respective municipal corporations * * *.” R.C. 1901.02(A). In this case, the complaint

alleged that Mr. Zubaidah committed the violations in the city of Lorain. All of them were

misdemeanors. We, therefore, conclude that the Lorain Municipal Court had subject-matter

jurisdiction over Mr. Zubaidah’s offenses. To the extent that Mr. Zubaidah is also contesting the

court’s personal jurisdiction over him, Section 2901.11(A)(1) provides that “[a] person is subject

to criminal prosecution and punishment in this state if * * * [t]he person commits an offense

under the laws of this state, any element of which takes place in this state * * *.” State v.

Mattingly, 9th Dist. Wayne No. 98CA0035, 1999 Ohio App. LEXIS 5539, *6-7 (Nov. 24, 1999).

Mr. Zubaidah does not argue that he did not receive a proper summons under Criminal Rule

4(A)(1). Compare id. at *7. Accordingly, upon review of the record, we conclude that the

municipal court had personal jurisdiction over Mr. Zubaidah. Mr. Zubaidah’s first assignment of

error is overruled.

                                 ASSIGNMENT OF ERROR II

       DUE PROCESS/PRACTICING LAW FROM BENCH
                                                  3


                                   ASSIGNMENT OF ERROR III

        OATH & BONDS

                                   ASSIGNMENT OF ERROR IV

        UNREBUTTED AFFIDAVITS

                                    ASSIGNMENT OF ERROR V

        THEFT

                                   ASSIGNMENT OF ERROR VI

        RIGHT TO TRAVEL

        {¶4}       In his second assignment of error, Mr. Zubaidah argues that the police sergeant

who arrested him failed to advise him of his Miranda rights. He also argues that the municipal

court judge who oversaw his case acted as if he was the prosecuting attorney. In his third

assignment of error, Mr. Zubaidah argues that the sergeant who arrested him, the officer who

searched his car, and the judge who tried his case violated their oaths of office. In his fourth

assignment of error, Mr. Zubaidah argues that the affidavits he submitted in support of his

defense were not rebutted and, therefore, were required to become the findings of the court. In

his fifth assignment of error, Mr. Zubaidah argues that the municipal court judges who oversaw

his case, the police sergeant, and a towing company colluded in order to steal his car. Finally, in

his sixth assignment of error, Mr. Zubaidah argues that the municipal court deprived him of his

right to travel.

        {¶5}       This Court is unable to review the merits of Mr. Zubaidah’s arguments because

the record does not contain a transcript of his bench trial or any of the other hearings conducted

in this case.       Under Local Rule 5(A)(1)(a)(i), “[i]f the appellant desires a transcript of

proceedings to be prepared for inclusion in the record, the appellant must serve the court reporter
                                                4


with a praecipe * * *.” We note that Mr. Zubaidah attempted to “order a Praecipe” in his Notice

of Appeal to this Court. We informed Mr. Zubaidah on December 17, 2017, that his request was

insufficient to constitute a praecipe under Local Rule 5(A)(1)(a)(i) because it was not signed by

the court reporter. Upon review of the record, it does not appear that Mr. Zubaidah attempted to

correct the defect.

       {¶6}     “It is an appellant’s duty to ensure that the record, or the portion necessary for

review on appeal, is filed with the appellate court.” Swedlow v. Riegler, 9th Dist. Summit No.

26710, 2013-Ohio-5562, ¶ 14, quoting Shumate v. Shumate, 9th Dist. Lorain No. 09CA009707,

2010-Ohio-5062, ¶ 6; App.R. 9(B). “[If] the transcript of a hearing is necessary to resolve

assignments of error, but such transcript is missing from the record, the reviewing court has ‘no

choice but to presume the validity of the lower court’s proceedings, and affirm.’” Shumate at ¶

9, quoting Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197, 199 (1980).

       {¶7}    In light of Mr. Zubaidah’s failure to ensure the preparation of a transcript of the

municipal court proceedings, we have no choice but to presume the regularity of those

proceedings. Mr. Zubaidah’s second, third, fourth, fifth, and sixth assignments of error are

overruled.

                                               III.

       {¶8}    Mr. Zubaidah’s assignments of error are overruled. The judgment of the Lorain

Municipal Court is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Lorain Municipal

Court, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



SCHAFER, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

KING AYETTEY ZUBAIDAH, pro se, Appellant.

PATRICK D. RILEY and JOSEPH T. LAVECK, Attorneys at Law, for Appellee.